Citation Nr: 0111875	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder to include essential hypertension.

2.  Entitlement to service connection for residuals of 
catarrhal fever.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 to December 
1946. 

The appeal arises from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying service connection for 
hypertension and catarrhal fever.  In light of the statements 
and evidence submitted by the veteran suggesting the presence 
of coronary artery disease in addition to essential 
hypertension, the first issue on the title page has been 
recharacterized. 


REMAND

The veteran contends that he has residuals of catarrhal fever 
related to service, and that he has a cardiovascular disorder 
to include hypertension which originated in service.  

In order to establish service connection for a disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. § 
1110 (West 1991).  In the case of cardiovascular disease 
including essential hypertension, service connection may be 
granted if the disorder is manifest to a degree of 10 percent 
or more in the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.. However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

On service entrance examination in January 1944 the veteran's 
blood pressure was 150/90.
 
In service on March 26, 1945, the veteran was treated in 
Cherry Point, North Carolina, for acute catarrhal fever.  The 
veteran complained of head cold, chills and fever of 24 hours 
duration.  Temperature on initial examination was 100 
degrees, the nasopharynx was moderately injected, and 
cervical glands were enlarged and tender bilaterally.  The 
chest was clear.  Three days later the veteran was noted to 
have responded rapidly to symptomatic treatment.  He was well 
and discharged to duty on March 30, 1945.  The veteran's 
service medical records contain no further reference to 
catarrhal fever.  

On service discharge examination in December 1946 the 
veteran's nose and sinuses, tongue, palate, pharynx, larynx, 
and tonsils were normal.  No residuals of catarrhal fever 
were noted.  Blood pressure was 130/68 before exercise and 
132/70 after exercise.  No cardiovascular disorder was 
identified.  The veteran was found physically qualified for 
discharge from service with the U.S. Marine Corps. 

The claims folder contains no post-service VA medical 
records, and only a single private medical statement.  In a 
June 2000 letter, G. R. Lloyd, M.D., informed that the 
veteran was under his care for conditions including 
hypertension and coronary artery disease.  The physician 
informed that he knew of no details of the veteran's medical 
history.  The physician nonetheless provided an opinion that 
"it is certainly likely" that the veteran had a 
hypertensive condition during service.  The physician further 
opined that the veteran's current condition was "in some way 
continuous with his service connected time period."

Pursuant to the Veterans Claims Assistance Act of 2000, the 
Board is of the opinion that further medical evidence is 
necessary in order to develop the veteran's claims, including 
in particular a VA examination and medical opinion as to the 
etiology of the claimed disorders as related to service.  
This is particularly the case for the veteran's claim for a 
cardiovascular disorder in light of the seemingly wholly 
unsubstantiated medical opinion provided by Dr. Lloyd in June 
2000.
 
The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his claimed 
cardiovascular disorder including 
hypertension, and residuals of catarrhal 
fever since his discharge from service, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current cardiovascular 
disorder including essential hypertension 
and any current residuals of catarrhal 
fever.  All clinical findings should be 
reported in detail.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should diagnose any current 
cardiovascular disorder including 
essential hypertension, and provide an 
opinion as to whether it is at least as 
likely as not that such disability began 
in service, was present within the first 
post service year, or is otherwise 
related to service.  The examiner should 
also diagnose any current residuals of 
catarrhal fever, and provide an opinion 
as to whether it is at least as likely as 
not that any identified residuals are 
related to the catarrhal fever the 
veteran had in service. 

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should readjudicate 
the appealed claims with consideration of 
the applicable provisions of the Veterans 
Claims Assistance Act of 2000.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




